The state has now produced and filed a duly certified copy of the minutes of the court below, showing that the indictment *Page 659 
herein filed on September 27, 1927, was duly presented in open court on that day.
As we have said, the defendant appeals from a conviction for murder and sentence of death.
He complains only of the overruling of his motion for a new trial. The grounds set up for a new trial were (1) that the jury returned its verdict within five minutes after the case was submitted; and (2) alleged newly discovered evidence.
The trial judge correctly says that there is no law which requires a jury to deliberate any longer than may be necessary to agree upon a verdict.
The alleged newly discovered evidence is that of one witness who would swear to an alibi for defendant. But the motion itself shows that defendant had already produced some 12 to 15 witnesses to prove said alibi, and the trial judge did not abuse his discretion when he refused to grant a new trial on the ground that said evidence was merely cumulative, and "similar to other evidence disregarded by the jury."
                             Decree.
The judgment appealed from is therefore affirmed.
O'NIELL, C.J., dissents.